            Case 3:20-cv-04924-EMC Document 19 Filed 12/04/20 Page 1 of 2




1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3    21550 Oxnard St. Suite 780,
     Woodland Hills, CA 91367
4
     Phone: 877-206-4741
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     abacon@ toddflaw.com
7    Attorneys for Plaintiff
8
                 UNITED STATES DISTRICT COURT
9
                NORTHERN DISTRICT OF CALIFORNIA
10
                                                   )   Case No.
11    GUSTAVO PONCE, individually                  )
12    and on behalf of all others similarly        )
      situated,                                    )     3:20-cv-04924-JCS
13
      Plaintiff,                                   )
                                                       NOTICE OF VOLUNTARY
14
                                                   )
      vs.                                              DISMISSAL OF ACTION WITH
15                                                 )
                                                       PREJUDICE AS TO PLAINTIFF
                                                   )
16    AT&T SERVICES, INC., and                         AND WITHOUT PREJUDICE AS
                                                   )
      DOES 1 through 10, inclusive, ,                  TO THE PUTATIVE CLASS.
17                                                 )
      Defendant.                                   )
18
                                                   )
19

20   NOW COMES THE PLAINTIFFs by and through their attorneys to respectfully
21   move this Honorable Court to dismiss this matter with prejudice as to plaintiff
22   and without prejudice as to the class. No Defendant has filed either an answer or
23   a motion for summary judgment at this time, and no Court order is necessary
24   pursuant         to          the               Fed.           R.        Civ.   P.
25   Respectfully submitted this 6th Day of November, 2020,
26
                                              By: s/Adrian R. Bacon Esq.
27
                                                   Adrian R. Bacon
28                                               Attorney for Plaintiff



                                        Notice of Dismissal - 1
             Case 3:20-cv-04924-EMC Document 19 Filed 12/04/20 Page 2 of 2




1                            CERTIFICATE OF SERVICE
2
     Filed electronically on November 6, 2020, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on November 6, 2020, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9                                           By: s/Adrian R. Bacon Esq.
                                                 Adrian R. Bacon
10
                                                 Attorney for Plaintiff
11

12

                                                               ISTRIC
13
                                                          TES D      TC
                                                        TA
14




                                                                                 O
                                                   S




                                                                                  U
                                                 ED




                                                                                   RT
15
                                                                      TED
                                             UNIT




16
                                                                GRAN


                                                                                        R NIA
17
                                                                              hen
                                                                       rd M. C
                                             NO




                                                                   dwa
18                                                         Judge E
                                                                                        FO
                                               RT




                                                                                    LI


19
                                                      ER
                                                  H




                                                                                 A




                                                           N                        C
20                                                                            F
                                                                D IS T IC T O
                                                                      R
21

22

23

24

25

26

27

28




                                      Notice of Dismissal - 2
